Van Brunt, P. J. (dissenting):
This proceeding was commenced for the purpose of procuring the vacation of an assessment made upon the respondent’s capital *577stock. It appears that the respondent is a domestic corporation and had been assessed for taxation for the year 1903 by the deputy •commissioner of taxes in the sum of $600,000. Subsequently the respondent filed a statement with the commissioners of taxes and assessments, by which it claimed to show that its total assets were $587,794, of which there was real estate worth $160,000 and personal property, $427,794; that the amount actually paid for the real estate was $240,000; arid the actual value as carried upon its books was $220,000, and the actual value of personal property carried on its books as an asset was $475,472. The company was indebted in the sum of $387,732, and the assessed value of its real estate was set forth at $215,000. The real estate consisted of three parcels, on one of which was a mortgage of $200,000, for which the •company was not liable, and it was the equity only in this property which was figured as an asset in the amount of gross assets, while the total assessment upon the property was deducted under the provisions of law allowing for the deduction of the assessed value of real estate. The real estate in question was worth $250,000; the equity, therefore, was $50,000, which only was included in the ■assets.
The statute under which the assessment is made (Tax Law [Laws of 1896, chap. 908], § 12) reads as follows: “The capital stock of every company liable to taxation, except such part of it as shall have been excepted in the assessment-roll or shall be exempt by law, together with its surplus profits or reserve funds exceeding ten per centum of its capital, after deducting the assessed value of its real estate, and all shares of stock in other corporations actually owned by such company which are taxable upon their capital stock under the laws of this State, shall be assessed at its actual value.” ,
The question which is presented here is whether the relator was entitled to only place the equity which it owned in the real estate in question among its assets, and to deduct the total assessment upon the real estate in question; in other words, whether it was entitled, after crediting the $50,000 as the value of the real estate among its assets, to deduct $150,000, the assessed value.
We think the learned court below erred in allowing such a con*578'•struction of the statute. The clear intention of the Legislature in these regulations was not to assess as part of the capital stock that, portion of the assets of the corporation which had already paid a. tax. Thus, in the case at bar, the real estate in question being worth $250,000, and the relator having paid a tax upon $150,000, it should not be reassessed upon that $150,000. The interpretation of this; act made by the court below would bring about <a result which clearly was not intended. For example, if a' corporation had personal property of $1,000,000, and had equities in real estate amounting to $1,000,000 (the total value of the real estate being $3,000,000, but subject to mortgages of $2,000,000), this real estate. being-assessed at $2,000,000, the corporation owning $2,000,000 of property over and above all its debts and liabilities, would be exempt, from taxation upon its capital if it had a right to deduct the total amount of the assessed value of this real estate. Not only would its capital stock to the extent of $1,000,000 invested in- real estate-escape taxation, but also it would escape taxation upon its $1,000,000' of personalty.
We think, therefore, that if only the equity which the r elator had in this real estate was to be considered and assessed, it could only deduct the proportion of the tax paid by it on its real estate which this equity bore to the value of the real estate. It would appear,, therefore, that there was no error whatever in the assessment which was detrimental to the respondent.
The order in the court below should be reversed, with costs, and the proceeding dismissed.
McLaughlin, J., concurred.
Order affirmed, with fifty dollars costs and disbursements.